OPINION — AG — ** SCHOOLS — ANNEXATION — RECALL THE ELECTION **  STATEMENT OF FACTS: THE PATRONS OF A RURAL SCHOOL DISTRICT VOTED AT THEIR ANNUAL ELECTION TO TRANSFER THEIR CHILDREN NEXT YEAR AND NOT OPERATE THEIR SCHOOL. THEY NOW DESIRE TO RESCIND THIS ACTION BY HAVING ANOTHER ELECTION AND TAKE ANOTHER VOTE ON THE MATTER. CAN THEY HAVE THIS SECOND ELECTION AND, IF SO, WHO IS RESPONSIBLE FOR CALLING THE ELECTION AND WHEN SHOULD IT BE CALLED ? — THE SCHOOL BOARD THROUGH A RESCISSION VOTE. (MEETING, SCHOOL BOARD MEETING, SPECIAL MEETING, CANCEL ELECTION) CITE: 70 O.S. 4-16 [70-4-16], 70 O.S. 8-4 [70-8-4] 70 O.S. 8-6 [70-8-6], OPINION NO. JULY 2, 1941 — BALLAINE (RICHARD M. HUFF)